Citation Nr: 1243258	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-31 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether an overpayment of education benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) was validly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1981 to June 1981 and from November 1984 to April 2006.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, reduced the Chapter 33 educational assistance benefits received by the Veteran by terminating a monthly housing allowance.  


FINDINGS OF FACT

1.  The Veteran was awarded educational assistance under Chapter 33 and the Post 9/11 GI Bill at a 100 percent rate for the period beginning August 31, 2009 and ending December 18, 2009.

2.  The Veteran withdrew from one course effective October 20, 2009 and reduced her course load to 6 credit hours for a rate of pursuit of 50 percent; her monthly housing allowance was terminated as a result. 


CONCLUSION OF LAW

An overpayment of education benefits was properly created.  38 U.S.C.A. §§ 501, 3313 (West 2002); 38 C.F.R. §§ 1.911, 21.9505, 21.9635, 21.9640 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Although the appellant has not received notification of VA's duties to notify and assist, the Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031 (2012) for claims, not the VCAA. See 38 C.F.R. § 21.9510 (specifically applying the provisions of subpart B and 38 C.F.R. § 21.1031 to claims for educational assistance under Chapter 33).  In addition, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).


Validity of Debt

This case involves the provisions of Chapter 33, Title 38, of the United States Code which were established by the Post-9/11 Veterans Educational Assistance Act of 2008.  See Pub. L. 110-252, Title V, §§ 5002-5003, June 30, 2008.  This represented a new program of education benefits designed for veterans who served on active duty after September 11, 2001.  The change in the law was effective from August 1, 2009.  The provisions of the Act are codified at 38 U.S.C.A. §§ 3301  -3324 (West 2002) with the implementing regulations found at 38 C.F.R. §§ 21.9500-21 .9770 (2012). 

In May 2009, the Veteran applied for VA education benefits under the Post 9/11 GI Bill.  Basic entitlement to education benefits under Chapter 33 was established effective August 1, 2009, and the Veteran was informed of her eligibility in a June 2009 letter.  The basic entitlement allowed her to receive 100 percent of the benefits payable.  Certification of the Veteran's attendance at Black Hills State University was received by VA in September 2009.  The university indicated that the Veteran was enrolled in 9 credit hours for the semester beginning August 31, 2009 and ending December 18, 2009.  
Under the provisions of Chapter 33, an individual who is pursuing a program of education at more than one-half time at an institution of higher learning located in the United States may receive a lump sum for established charges (tuition and fees) paid directly to the institution of higher learning, a monthly housing stipend and for the first month of each quarter, semester or term as applicable, a lump sum amount for books, supplies, equipment, and other educational costs.  38 U.S.C.A. § 3313; 38 C.F.R. § 21.9640.

In an October 2009 letter, the Veteran was notified that VA had issued a tuition and fees payment to her school.  The Veteran's Chapter 33 benefits also included a monthly housing allowance of $998.00 a month for each full month of training during the certified enrollment period.  A week later, VA received notice from Black Hills State University that the Veteran had withdrawn from one of her classes and was registered for only 6 credit hours effective October 20, 2009.  By a VA letter dated December 8, 2009, the Veteran was informed that the change in her course load had resulted in a reduction of her benefits and an overpayment that she was responsible for repaying.  

The Veteran contends that the debt owed VA for the overpayment of her education benefits is not valid as her monthly housing allowance was improperly terminated.  A claimant has the right to dispute the existence and amount of a debt.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 1.911(c) (2012).  In this case, the Veteran has not disputed the amount in question, but rather whether the creation of the debt itself was valid.  In the January 2010 notice of disagreement, she stated that she called VA in August 2009 and was told that dropping a class (and only taking 6 credits during the semester) would not result in a reduction of her benefits.  The Veteran contends that she relied on this information from a VA employee and her monthly housing allowance should therefore be reinstated.  

38 U.S.C.A. § 3313 and its implementing regulation, 38 C.F.R. § 21.9640, provide that an individual, other than one on active duty, who is pursuing a program of education at more than one-half time (at a rate of pursuit greater than 50 percent) and who is enrolled at an institution of higher learning located in the United States, may receive a monthly housing allowance.  The regulation also provides for a formula used to calculate the appropriate amount of the housing allowance, based on the ZIP code area in which the institution of higher learning is located.  38 U.S.C.A. § 3313(c)(1)(B)(i); 38 C.F.R. § 21.9640(b)(1)(C)(ii).  The amount of the Veteran's housing allowance was determined by the RO by use of the Web-Enabled Approval Management System (WEAMS). 

In October 2009, VA was notified by Black Hills State University that the Veteran had withdrawn from a class and was currently registered for only 6 credit hours.  Under 38 C.F.R. § 21.9635, when an individual withdraws from a course for which they received educational assistance, VA will terminate or reduce educational assistance effective the end of the month during which the withdrawal occurred if mitigating circumstances are considered to exist.  38 C.F.R. § 21.9635(b).  Mitigating circumstances means circumstances beyond the individual's control that prevent him or her from continuously pursuing a program of education.  38 C.F.R. § 21.9505.  In the first instance of a withdrawal from a course or courses for which the eligible individual received educational assistance, VA will consider mitigating circumstances to exist with respect to the withdrawal of a course totaling no more than six semester hours.  38 C.F.R. § 21.9635(b).  

The Veteran's decision to drop a course in October 2009 and reduce her current course load by 3 credit hours was the first instance of her withdrawal from a class.  Therefore, VA will consider mitigating circumstances to have existed, and finds that the withdrawal was beyond her control as she was prevented from continuously pursuing her previously registered program.  However, even with consideration of mitigating circumstances, the implementing regulation provides for the reduction of educational assistance when an eligible individual withdraws from a course.  See 38 C.F.R. § 21.9635(b).  

By withdrawing from a course, the Veteran reduced her credit hours to six and was no longer pursuing a program of education at more than one-half time (at a rate of pursuit greater than 50 percent) at Black Hills State University.  Rate of pursuit means the measurement obtained by dividing the number of credit hours an individual is enrolled in by the number of credit hours considered to be full-time training at the institution of higher learning.  The resulting percentage (rounded to the nearest hundredth) will be the individual's rate of pursuit not to exceed 100 percent.  VA will consider any rate of pursuit higher than 50 percent to be more than one-half training.  38 C.F.R. § 21.9505.  According to the WEAMS database, Black Hills State University considers 12 credits a full-time course load.  As of October 2009, the Veteran was enrolled in 6 credit hours, for a rate of pursuit of only 50 percent.  VA regulations clearly provide that a monthly housing allowance is only paid when an individual retains a rate of pursuit of more than 50 percent.  38 C.F.R. § 21.9640.  Therefore, VA properly reduced the amount of the Veteran's educational assistance by eliminating the monthly housing allowance during the applicable period-and the resulting overpayment was properly created.

To the extent that the Veteran contends she was misinformed by VA regarding whether the withdrawal from a course would reduce her available educational assistance benefits, the Board is sympathetic to her situation, but being a victim of misinformation regarding a claim cannot estop the government from denying a benefit.  See McCay v. Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997) and Elsevier  v. Derwinski, 1 Vet. App. 150, 153-55 (1991).  The Board also notes that it is without authority to grant the Veteran's claim on an equitable basis and instead is constrained to follow the specific provisions of the law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-441 (1998); Harvey v. Brown, 6 Vet. App. 416,425 (1994).  

In sum, the Veteran's withdrawal from a course in October 2009 reduced her credit hours to 6 for a rate of pursuit of 50 percent.  A monthly housing allowance is only provided for individuals with a rate of pursuit of more than 50 percent, and this portion of the Veteran's education benefit was properly reduced.  38 C.F.R. § 21.9640 (2012).  The resulting overpayment was therefore properly created.  



ORDER

The overpayment of education benefits under Chapter 33 and the Post-9/11 GI Bill was validly created.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


